Citation Nr: 1141791	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder (claimed as depression), claimed as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, this matter was remanded for further development, to include a VA examination.  In September 2011, the Board received additional evidence with a waiver of RO initial consideration.


FINDING OF FACT

Competent medical evidence shows the Veteran's psychiatric disability is related to his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, secondary to service connected tinnitus, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran here contends that he has a psychiatric disability as a result of his service-connected tinnitus.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  

Effective October 10, 2006, VA amended the provisions 38 C.F.R. § 3.310, addressing secondary service connection.  Under the new regulation VA will not concede aggravation of a nonservice connected disability by a service-connected disability unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,747  (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310 ).  As the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The first requirement for secondary service connection is evidence of a current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, post-service treatment records dated from December 2004 to February 2011 show treatment for a psychiatric disorder, to include a mood disorder.  Accordingly, the current disability requirement is satisfied. 

The next requirement for secondary service connection is evidence of a service-connected disability.  See Wallin, 11 Vet. App. at 512. To this end, the Board notes that the Veteran is service-connected for tinnitus.  Therefore, this requirement is likewise met. 

The third and final requirement for secondary service connection is medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  In this regard, the Veteran underwent a VA examination in conjunction with his claim in January 2011.  The VA examiner, who reviewed the file in its entirety (to include an article submitted by the Veteran, associated with the claims file, that shows a correlation between tinnitus and stress), and examined/interviewed the Veteran, found that the service-connected tinnitus at least as likely as not aggravates the Veteran's depressed mood.  In so concluding, the examiner explained that there was numerous 
studies in the medical literature on the relationship between tinnitus and depression, and that it was a common complaint with regard to comorbidity between depression and tinnitus.  Additionally, the examiner stated that this has been a consistent concern for the Veteran, and it was well documented how frustrating and upsetting his tinnitus is, and that such "may likely" exacerbate his depression.  (While the examiner used the phrase "may likely," which is somewhat equivocal, elsewhere in his report he used the proper legal standard "at least as likely as not," thus supporting the instant claim.) 

The VA examiner was able to quantify the baseline level of psychiatric disability prior to aggravation.  However, the instant claim was filed prior to October 2006 and thus that requirement is not applicable here.  

In conclusion, as explained above, all criteria pertinent to a secondary service connection claim have been met.  The benefit sought on appeal is accordingly allowed.  


ORDER

Entitlement to service connection for a psychiatric disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


